Action to enforce and foreclose a lien against defendant Mayer’s property, for the amount of the annual charge to which the property is subject, for the period from 1926 to 1936, both inclusive, aggregating $176. Order denying motion of defendant Mayer, under rule 106 of the Rules of Civil Practice, to dismiss the complaint as insufficient Upon the face thereof, affirmed, with ten dollars costs and disbursements, with leave to said defendant to answer within ten days from the entry of the order hereon. (Lawrence Park Realty Co. v. Crichton, 218 App. Div. 374; Kennilwood Owners’ Assn. v. Jaybro R. & D. Co., 156 Misc. 604.) Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.